            Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


ERIC GAMBLE,                                   :
          Plaintiff,                           :
                                               :
       v.                                      :        CASE NO. 3:20-cv-1273 (KAD)
                                               :
GARCIA, et al.,                                :
             Defendants.                       :


  MEMORANDUM OF DECISION RE: DEFENDANTS’ MOTION FOR SUMMARY
                    JUDGMENT [Doc. No. 30]

Kari A. Dooley, United States District Judge

       On September 1, 2020, the plaintiff, Eric Gamble (“Gamble”), commenced this civil

rights action. Following initial review, the Court permitted a First Amendment retaliation claim

against Officer Garcia and an Eighth Amendment deliberate indifference to health and safety

claims against Captain Rodriguez and Counselor Supervisor Long to proceed. Pending before

the Court is the defendants’ motion for summary judgment. Therein, the defendants argue that

Gamble failed to exhaust his administrative remedies on any of the claims asserted; Gamble

cannot establish the elements of any claim, and in any event, the defendants are protected by

qualified immunity. On August 19, 2021, Gamble filed his opposition to the motion for

summary judgment. For the following reasons, the motion is GRANTED.

Standard of Review

       A motion for summary judgment may be granted only where there is no genuine dispute

as to any material fact and the moving party is entitled to judgment as a matter of law. Rule

56(a), Fed. R. Civ. P.; see also Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107,

113-14 (2d Cir. 2017). “A genuine issue of material fact exists if ‘the evidence is such that a
             Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 2 of 14




reasonable jury could return a verdict for the nonmoving party.’” Nick’s Garage, 875 F.3d at

113-14 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Which facts are

material is determined by the substantive law. Anderson, 477 U.S. at 248. “The same standard

applies whether summary judgment is granted on the merits or on an affirmative defense ….”

Giordano v. Market Am., Inc., 599 F.3d 87, 93 (2d Cir. 2010).

         The moving party bears the initial burden of informing the court of the basis for its

motion and identifying the admissible evidence it believes demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving

party meets this burden, the nonmoving party must set forth specific facts showing that there is a

genuine issue for trial. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). He cannot “rely on

conclusory allegations or unsubstantiated speculation’ but ‘must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Robinson v.

Concentra Health Servs., 781 F.3d 42, 34 (2d Cir. 2015) (quotation marks and citation omitted).

To defeat a motion for summary judgment, the nonmoving party must present such evidence as

would allow a jury to find in his favor. Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir.

2000).

         Although the court is required to read a self-represented “party’s papers liberally and

interpret them to raise the strongest arguments that they suggest,” Willey v. Kirkpatrick, 801 F.3d

51, 62 (2d Cir. 2015), “unsupported allegations do not create a material issue of fact” and do not

overcome a properly supported motion for summary judgment. Weinstock v. Columbia Univ.,

224 F.3d 33, 41 (2d Cir. 2000).




                                                  2
              Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 3 of 14




Facts1

         On April 1, 2020, Gamble was housed in North Block 1 at Cheshire Correctional

Institution (“Cheshire”). Doc. No. 30-2 ¶ 11. Captain Rodriguez was the Unit Manager of North

Block 1 and North Block 2 at Cheshire in April 2020. Id. ¶ 8. On April 1, 2020, Captain

Rodriguez learned at the morning meeting that inmate workers were needed at Northern

Correctional Institution (“Northern”). Id. ¶ 12. All unit managers were directed to announce the

need to inmates in their housing units and see if any inmates were interested in transferring to

Northern on a temporary basis for a work detail. Id. ¶ 13.

         The same day, Captain Rodriguez made the announcement to the inmates in North Block

1 and several inmates, including Gamble, volunteered for the work detail. Id. ¶ 14. Captain

Rodriguez provided the names to the warden at Cheshire and a counselor supervisor in the

classification and records unit to determine whether the inmates met the criteria to be transferred

to Northern. Id. ¶ 15.

         Defendant Rodriguez was not working at Northern, did not visit Northern in April 2020,

did not know what duties would be assigned to the inmates on the work detail, and was unaware

of and had no control over their conditions of confinement at Northern; he only made the




         1
           The facts are taken from the defendants’ Local Rule 56(a) Statements and supporting exhibits. Local
Rule 56(a)2 requires the party opposing summary judgment to submit a Local Rule 56(a)2 Statement which contains
separately numbered paragraphs corresponding to the Local Rule 56(a)1 Statement and indicating whether the
opposing party admits or denies the facts set forth by the moving party. Each denial must include a specific citation
to an affidavit or other admissible evidence. D. Conn. L. Civ. R. 56(a)3.
          The defendants informed Gamble of this requirement. See Notice to Self-Represented Litigant Concerning
Motion for Summary Judgment, Doc. No. 30-3. However, despite this notice, Gamble did not include a Local Rule
56(a)2 Statement with his opposition. Thus, the defendants’ statements are deemed admitted. See D. Conn. L. Civ.
R. 56(a)1 (“All material facts set forth in said statement and supported by the evidence will be deemed admitted
unless controverted by the statement required to be filed and served by the opposing party in accordance with Rule
56(a)2.”).

                                                         3
            Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 4 of 14




announcement as directed. Id. ¶¶ 16-20. Nor did Gamble send any written communication to

Captain Rodriguez regarding the conditions of confinement, job duties, or contracting COVID-

19. Id. ¶ 21.

       Northern is a level-5 facility and inmates confined there do not have clearance to perform

duties including janitorial, kitchen work, and grounds work. Id. ¶ 22. Prior to the COVID-19

pandemic, inmates from a nearby lower-security facility would go to Northern each day to

perform these jobs. Id. In March 2020, the Department of Correction limited the movement of

inmates as a result of the pandemic and this practice was stopped. Id. ¶ 23. To replace the

workers from the lower-security facility, the Department of Correction issued the request for

temporary work details. Id. ¶ 24.

       Counselor Supervisor Long and Officer Garcia was assigned to Northern in April 2020. .

Id. ¶ 9-10. Counselor Supervisor Long oversaw the work detail process. Id. ¶ 25. She was

responsible for ensuring that there were enough inmate workers at Northern, all job duties were

covered, and inmates were assigned to jobs appropriate for their classifications. Id. ¶ 25.

        On April 2, 2020, several inmates from Cheshire, including Gamble, transferred to

Northern. Id. ¶ 26. Gamble remained at Northern until April 16, 2020, when he transferred back

to Cheshire. Id. ¶ 27. All the inmates from Cheshire were housed in the same housing unit. Id.

¶ 28. The unit was separate from the units housing inmates already confined at Northern and

separate from the units housing inmates who had tested positive for COVID-19. Id.

       In April 2020, the Department of Correction decided to house all inmates testing positive

for COVID-19 at Northern and several housing units were designated as COVID-19 units. Id. ¶

29. Inmates who tested positive and were symptomatic were housing in the COVID-19 units and


                                                 4
            Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 5 of 14




no other inmates were permitted to enter the units. Id. ¶ 30. Indeed, most staff also did not enter

the COVID-19 units. Id. ¶ 31. Only authorized medical staff and the Northern tactical unit, all

wearing personal protective equipment, were permitted in the units. Id. These staff members

entered the facility through a separate entrance that led directly to the units to avoid contact with

other inmates or staff. Id.

       Since the inception of the pandemic, Northern has followed the recommendations of the

Department of Correction Central Office, including the recommendations of the Director of

Medicine and medical staff as well as the CDC recommendations for correctional facilities, to

implement measures and protocols to limit the spread of COVID-19. Id. ¶ 32. For example,

Northern suspended visits and group programs, increased cleaning and disinfecting, screened

staff entering the facility, and established quarantine procedures. Id. ¶ 33. Although a

quarantine procedure was in place in April 2020, no inmates other than those transferred to the

COVID-19 units from other facilities tested positive for the virus in that month. Id. ¶ 34.

       Shortly after Gamble arrived at Northern on April 2, 2020, he was assigned to a work

detail. Id. ¶ 35. The work detail did not have a direct supervisor. Id. However, his unit

counselor was responsible for ensuring that Gamble got paid and would address any issues he

had with his work assignment. Id. Gamble was not required, or even permitted, to enter the

COVID-19 units or be around inmates testing positive for COVID-19. Id. ¶ 36.

       At no time while he was at Northern, did Gamble complain to Counselor Supervisor

Long or Officer Garcia about COVID-19 or state that he was exposed to COVID-19. Id. ¶ 37.

Nor did Gamble make any complaints to either defendant about showers or report that he was

denied showers. Id. ¶ 38. All inmate workers in Gamble’s unit, including Gamble, were allowed


                                                  5
           Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 6 of 14




to shower each day after their shifts according to the Northern shower schedule. Id. ¶ 39. The

schedule was established to ensure that COVID-19 risks were mitigated. Id.

       The only issue Gamble raised with Counselor Supervisor Long was that he was promised

certain accommodations or privileges at Cheshire and he was upset that these promises were not

met at Northern. Id. ¶ 40. Gamble never asked to be tested for COVID-19 and Counselor

Supervisor Long never refused to have him tested. Id. ¶ 41. The decision to test an inmate for

COVID-19 is made by the medical staff in accordance with COVID-19 protocols and Counselor

Supervisor Long had no control over whether Gamble would be tested. Id. ¶ 42. If Gamble had

requested testing from Counselor Supervisor Long, she would have referred him to the medical

unit. Id. ¶ 43. Counselor Supervisor Long was not aware that Gamble was being exposed to

COVID-19 positive inmates in April 2020 or that the protocols were not being followed

regarding Gamble. Id. ¶ 47.

       Counselor Supervisor Long did not tell Gamble that he could not quit his work

assignment or threaten a disciplinary report if he did so because the jobs were voluntary and no

inmate was required to work. Id. ¶¶ 44-45. On April 15, 2020, Gamble asked Counselor

Supervisor Long for a transfer. Id. ¶ 45. She agreed to Gamble’s transfer and was in the process

of submitting a request for him to be transferred back to Cheshire, a process usually completed in

a few days. Id. ¶ 46. However, before the request was processed, Gamble received a

disciplinary report and was returned to Cheshire on April 16, 2020. Id.

       Officer Garcia issued Gamble a disciplinary report for threats on April 15, 2020. Id. ¶ 48.

Prior to April 15, 2020, Gamble had respectful interactions and no issues with Officer Garcia.

Id. ¶ 49. The only complaint Gamble made to Office Garcia was that the recreation schedule had


                                                6
             Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 7 of 14




changed and he was upset that he no longer went to recreation immediately after his work shift.

Id. ¶ 50. Officer Garcia had no control over the recreation schedule. Id. ¶ 51. Gamble never

complained to Officer Garcia about showers or said he intended to write to the warden about any

issue. Id. ¶ 52.

       On April 15, 2020, Officer Garcia was in Gamble’s housing unit assisting in securing

inmates in their cells as they returned from their work shifts. Id. ¶ 53. Gamble was agitated

about the change to the recreation schedule and stated: “I am going to pop on one of those dudes

and make them send me out of here.” Id. Officer Garcia understood this statement as a threat to

harm another inmate and issued a disciplinary report for threats. Id. ¶ 54. The disciplinary

report was issued for this reason only. Id. ¶ 56. Gamble was transferred back to Cheshire on

April 16, 2020. Id. ¶ 57.

       Gamble filed only one grievance in April and May 2020. Id. ¶ 74. That grievance, which

was returned without disposition for failure to show attempts at informal resolution, concerned

the actions of Ms. McMahon relating to Freedom of Information requests. Id. ¶¶ 74-79.

Discussion

       The defendants move for summary judgment on three grounds, the failure to exhaust

administrative remedies, the failure state cognizable claims for relief, and qualified immunity. In

his memorandum in opposition, Gamble addresses only whether he has stated cognizable claims.

Because the Court concludes that Gamble did not exhaust his administrative remedies, the Court

does not take up the alternative bases asserted.

       The Prison Litigation Reform Act (“PLRA”) requires a prisoner pursuing a federal

lawsuit to exhaust available administrative remedies before a court may hear his case. See 42


                                                   7
            Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 8 of 14




U.S.C. § 1997e(a) (providing in pertinent part that “[n]o action shall be brought with respect to

prison conditions under section 1983 ... or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”); see also Ross v. Blake, 578 U.S. 1174, 136 S. Ct. 1850, 1854-55 (2016). “[T]he

PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

       The PLRA requires “proper exhaustion”; the inmate must use all steps required by the

administrative review process applicable to the institution in which he is confined and do so

properly. Jones v. Bock, 549 U.S. 199, 218 (2007) (citing Woodford v. Ngo, 548 U.S. 81, 88

(2006); see also Amador v. Andrews, 655 F.3d 89, 96 (2d Cir. 2011) (exhaustion necessitates

“using all steps that the [government] agency holds out and doing so properly”). “Exhaustion is

mandatory—unexhausted claims may not be pursued in federal court.” Amador, 655 F.3d at 96;

see also Jones, 549 U.S. at 211.

       Prisoners “cannot satisfy the PLRA’s exhaustion requirement solely by ... making

informal complaints” to prison officials. Macias v. Zenk, 495 F.3d 37, 44 (2d Cir. 2007); see

also Day v. Chaplin, 354 F. App’x 472, 474 (2d Cir. 2009) (summary order) (affirming grant of

summary judgment for failure to exhaust administrative remedies and stating that informal letters

sent to prison officials “do not conform to the proper administrative remedy procedures”);

Timmons v. Schriro, No. 14-CV-6606 RJS, 2015 WL 3901637, at *3 (S.D.N.Y. June 23, 2015)

(“The law is well-settled that informal means of communicating and pursuing a grievance, even

with senior prison officials, are not sufficient under the PLRA.”).


                                                  8
             Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 9 of 14




         The Supreme Court has held that the requirement for proper exhaustion is not met when a

grievance is not filed in accordance with the deadlines established by the administrative remedy

policy. Jones, 549 U.S. at 217-18 (citing Woodford, 548 U.S. at 93-95). In addition, exhaustion

of administrative remedies must be completed before the inmate files suit. Baez v. Kahanowicz,

278 F. App’x 27, 29 (2d Cir. 2008). Completing the exhaustion process after the complaint is

filed does not satisfy the exhaustion requirement. Neal v. Goord, 267 F.3d 116, 122-23 (2d Cir.

2001).

         Special circumstances will not relieve an inmate of his obligation to comply with the

exhaustion requirement. An inmate’s failure to exhaust administrative remedies is only

excusable if the remedies are in fact unavailable. See Ross, 136 S. Ct. at 1858. The Supreme

Court has determined that “availability” in this context means that “an inmate is required to

exhaust those, but only those, grievance procedures that are capable of use to obtain some relief

for the action complained of.” Id. at 1859 (quotation marks and internal citations omitted).

         The Ross Court identifies three circumstances in which a court may find that internal

administrative remedies are not available to prisoners under the PLRA. Id. at 1859-60. First,

“an administrative procedure is unavailable when (despite what regulations or guidance materials

may promise) it operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. at 1859. “Next, an administrative remedy scheme

might be so opaque that it becomes, practically speaking, incapable of use.” Id. Finally, an

administrative remedy is not “available” when “prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation, or intimidation.” Id.

at 1860. The Second Circuit has noted that “the three circumstances discussed in Ross do not


                                                 9
            Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 10 of 14




appear to be exhaustive[.]” Williams v. Priatno, 829 F.3d 118, 123 n.2 (2d Cir. 2016). In

considering the issue of availability, however, the court is guided by these illustrations. See

Mena v. City of New York, No. 13-CV-2430(RJS), 2016 WL 3948100, at *4 (S.D.N.Y. July 19,

2016).

         Exhaustion of administrative remedies is an affirmative defense on which the defendants

bear the burden of proof. See Jones, 549 U.S. at 216. Once the defendants establish that

administrative remedies were not exhausted before the inmate commenced the action, the

plaintiff must establish that administrative remedy procedures were not available to him under

Ross, or present evidence showing that he did exhaust his administrative remedies. See Smith v.

Kelly, 985 F. Supp. 2d 275, 284 (N.D.N.Y. 2013) (“once a defendant has adduced reliable

evidence that administrative remedies were available to the plaintiff and that the plaintiff

nevertheless failed to exhaust those administrative remedies, the plaintiff must then ‘counter’ the

defendant’s assertion by showing exhaustion [or] unavailability”).

         The general inmate grievance procedure is set forth in Administrative Directive 9.6 that

may be found at http://portal.ct.gov/DOC/AD/AD-Chapter-9. This procedure is applicable to all

of Gamble’s claims as all defendants are custody officers and staff. An inmate must first attempt

to resolve the matter informally. He may attempt to verbally resolve the issue with an

appropriate staff member or supervisor. Dir. 9.6(6)(A). If attempts to resolve the matter

verbally are not effective, the inmate must make a written attempt using a specified form and

send the form to the appropriate staff member or supervisor. Id. If an inmate does not receive a

response to the written request within fifteen business days, or the inmate is not satisfied with the

response to his request, he may file a Level 1 grievance. Dir. 9.6(6)(C).


                                                 10
             Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 11 of 14




       The Level 1 grievance must be filed within thirty calendar days from the date of the

occurrence or discovery of the cause of the grievance and should include a copy of the response

to the written request to resolve the matter informally or explain why the response is not

attached. Id. The Unit Administrator shall respond in writing to the Level 1 grievance within

thirty business days of his or her receipt of the grievance. Dir. 9.6(6)(I). The Unit Administrator

may extend the response time by up to fifteen business days upon notice to the inmate on the

prescribed form. Dir. 9.6(6)(J).

       The inmate may appeal the disposition of the Level 1 grievance by the Unit

Administrator, or the Unit Administrator’s failure to dispose of the grievance in a timely manner,

to Level 2. Dir. 9.6(6)(G), (I) & (K). The Level 2 appeal of a disposition of a Level 1 grievance

must be filed within five calendar days from the inmate’s receipt of the decision on the Level 1

grievance. Dir. 9.6(6)(K). The Level 2 appeal of the Unit Administrator’s failure to dispose of

the Level 1 grievance in a timely manner must be filed within sixty-five days from the date the

Level 1 grievance was filed by the inmate and is decided by the District Administrator. Dir.

9.6(6)(M).

       Level 3 appeals are restricted to challenges to department policy, the integrity of the

grievance procedure, or Level 2 appeals to which there has been an untimely response by the

District Administrator. Dir. 9.6(6)(L).

       In support of their motion, the defendants have submitted the declaration of Mykia

Cooper, the Administrative Remedies Coordinator at Cheshire. She reviewed the grievance log

and found that Gamble submitted only one grievance during the period from April 1, 2020

through July 31, 2020. That grievance was returned to him without disposition because he did


                                                11
             Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 12 of 14




not provide evidence that he had attempted to resolve the issue informally before filing the

grievance. Gamble did not correct this issue and refile the grievance. Defs.’ Mem. Ex. B.,

Cooper Decl., Doc. No. 30-5 ¶¶ 11-17. Even if he had, the grievance dealt with the denial of

Freedom of Information requests for video footage, which is not an issue in this case. Defs.’

Mem. Ex. C, Doc. No. 30-6 at 3. As the attempted grievance does not address any issue in this

case, it cannot serve to exhaust Gamble’s administrative remedies even if it had been properly

filed..

          The defendants also have submitted the declaration of Jaclyn Saunders, the

Administrative Remedies Coordinator at Northern from January 2019 through June 2021. Defs.’

Mem. Ex. D, Saunders Decl., Doc. No. 30-7. Gamble filed one grievance on May 8, 2020 at

Cheshire which was forwarded to Northern because it related to Gamble’s confinement at

Northern. Id. ¶ 12. The grievance was rejected as untimely filed. Id. ¶ 13. The appeal also was

denied as untimely filed. Id. ¶¶ 14-15. Gamble filed no grievances during the two weeks he

was confined at Northern. Id. ¶¶16, 18.

          Gamble signed the Level 1 grievance on May 8, 2020. In it, he complained that he was

required to work around COVID-19 positive inmates with no training, had to wait for hours after

his shift to shower, was threatened with disciplinary action when he complained, and was issued

a disciplinary report on April 15, 2020. Defs.’ Mem. Ex. E, Doc. No. 30-8 at 3. The grievance

was rejected as untimely because Gamble began working at Northern on April 4, 2020 and filed

his grievance more than 30 days after. Id. The Court disagrees with this determination as it is

impossible, on the face of the grievance for Gamble to have encountered all of the issues

identified in the grievance by April 4, 2020. Indeed, he did not receive the disciplinary report


                                                 12
            Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 13 of 14




until April 15, 2020. The grievance was therefore, at least in part, timely filed and the

Defendants offer no explanation as to why his arrival date somehow started the clock ticking on

issues which arose after his arrival.

       Indeed, Gamble raised this very argument in his grievance appeal. id. at 4. However,

Gamble acknowledged therein that he received the decision on his Level 1 grievance on July 2,

2020, but did not sign the Level 2 grievance, i.e., his grievance appeal, until July 10, 2020. Id.

The grievance appeal was denied as untimely because the directive requires that a Level 2

grievance be filed within five calendar days from the receipt of the Level 1 decision. As Gamble

was required to comply with the procedural rules at all levels of the grievance process, his failure

to timely file his grievance appeal establishes that he did not properly exhaust his administrative

remedies.

       In his memorandum, Gamble states only that he was denied “Grievance protections,

request returns...” Doc. No. 33 at 2. He provides only a narrative of his views and concedes that

he cites no law and makes no reference to the defendants’ motion or exhibits. Id. at 4-5. With

respect to the exhaustion issue, Gamble does not challenge the fact that his grievance appeal was

filed too late. He does not state that he filed any other grievances or explain how he was denied

the protection of the grievance process. To the contrary, the fact that he did file grievances

during this period shows that the grievance process was available to him.

       As Gamble was required to comply with the procedural rules at all levels of the grievance

process, his failure to timely file his grievance appeal shows that he did not properly exhaust his

administrative remedies. The Court concludes that summary judgment should be granted on this

ground.


                                                 13
             Case 3:20-cv-01273-KAD Document 34 Filed 08/25/21 Page 14 of 14




Conclusion

          Defendants’ motion for summary judgment [Doc. No. 30] is GRANTED on the ground

that Gamble did not properly exhaust his administrative remedies before commencing this

action.

          SO ORDERED this 25th day of August 2021 at Bridgeport, Connecticut.


                                                          /s/
                                                   Kari A. Dooley
                                                   United States District Judge




                                              14
